41 N.Y.2d 1030 (1977)
In the Matter of Annie Adkin, on Behalf of Herself and All Others Similarly Situated, Appellant,
v.
Stephen Berger, as Commissioner of the New York State Department of Social Services, et al., Respondents. (Proceeding No. 1.)
In the Matter of Geraldine Ray et al., on Behalf of Themselves and All Others Similarly Situated, Appellants,
v.
Stephen Berger, as Commissioner of the New York State Department of Social Services, et al., Respondents. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued March 24, 1977.
Decided April 28, 1977.
Joel F. Spitzer for appellants.
Louis J. Lefkowitz, Attorney-General (Clifford A. Royael and Jean M. Coon of counsel), for Stephen Berger, as Commissioner of the New York State Department of Social Services, respondent.
Robert Lyman, County Attorney (Stanley G. Walker, Jr., and Philip R. Murray of counsel), for John Fahey, as Commissioner of the Albany County Department of Social Services, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
In each proceeding: Order affirmed, without costs. On the limited issues presented we affirm on the opinion by Mr. Justice ROBERT G. MAIN at the Appellate Division (50 AD2d 459).